DETAILED ACTION
The instant application having Application No. 16/745,984 filed on 17 January 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 23 April 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2-7, 9-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (U.S. 2014/0007189) (Hereinafter Huynh) in view of Master, Adarbad (U.S. 2020/0396088) (Hereinafter Master).
As per claim 1, Huynh discloses a computing device in a distributed computing system having multiple servers individually configured to host one or more virtual machines ("VMs") interconnected by corresponding private networks (see for example Huynh, this limitation is disclosed such that there is a cloud computing environment configurable to connect virtual machines; paragraph [0022]. A virtual private network (VPN) is used to connect a VM host system; paragraph [0094]), the computing device comprising: 
a processor (see for example Huynh, Fig.1 Item 16 and associated text); and 
a memory operatively coupled to one another, the memory having instructions (see for example Huynh; Fig.1 Item 28 and associated text) execution of which causes the computing device to: 
upon receiving, via a public network, an access request from a client device of a user for accessing a virtual machine of a private network deploying a security portal between the virtual machine and the public network, wherein the VM identifier is not addressable via the public network (see for example Huynh, this limitation is disclosed such that an access request is received; paragraph [0070]. The request is from a first network for a VM of a VS host on a second virtual private network; paragraph [0118]. Access is from the public cloud-accessible side of the system; paragraph [0110]. A portal provides access to the cloud computing environment; paragraph [0052]); and
transmit, from the security portal, the execution result to the client device of the user via the public network, thereby shielding, with the security portal, the virtual machine on the private network from actions initiated via the public network (see for example Huynh, this limitation is disclosed such that the access between the first network and the second network [via the VPN] is hidden using a sandbox (i.e. shielding, with the security portal); paragraph [0119]).
Although Huynh discloses upon receiving, via a public network, an access request from a client device of a user for accessing a virtual machine of a private network deploying a security portal between the virtual machine and the public network, wherein the VM identifier is not addressable via the public network, Huynh does not explicitly teach retrieving, with a security portal, a copy of a configuration file corresponding to the virtual machine using a VM identifier in the access request from a datastore accessible to the security portal, the configuration file 
However, Master discloses retrieving, with a security portal, a copy of a configuration file corresponding to the virtual machine using a VM identifier in the access request from a datastore accessible to the security portal, the configuration file containing data indicating one or more operating parameters used to access the virtual machine according to a remote access protocol, wherein the VM identifier is included in a shareable link used to generate the access request (see for example Master, this limitation is disclosed such that generated certificate and key-pair along with configuration files that are needed are securely shared, via secure server, with a client; paragraphs [0072]-[0087]); and
upon retrieving the copy of the configuration file, access, with the security portal, the virtual machine on the private network based on the one or more operating parameters in the retrieved copy of the configuration file according to the remote access protocol to generate an execution result (see for example Master this limitation is disclosed such that the requesting entity connects using the parameters provided; paragraphs [0072]-[0087])
Huynh in view of Master is analogous art because they are from the same field of endeavor, security.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huynh by generating and paragraph [0002]).
Regarding claim 8, it is a method claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a method claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196